--------------------------------------------------------------------------------



EXHIBIT 10.1


CASTELLE


1995 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN


ADOPTED ON NOVEMBER 15, 1995


APPROVED BY SHAREHOLDERS
ON DECEMBER 6, 1995


AMENDED BY THE BOARD ON JULY 16, 1996, FEBRUARY 23, 1999, FEBRUARY 24, 2000
AND FEBRUARY 21, 2002


I. PURPOSE.


     (a) The purpose of the 1995 Non-Employee Directors’ Stock Option Plan (the
“Plan”) is to provide a means by which each director of Castelle (the “Company”)
who is not otherwise at the time of grant an employee of or consultant to the
Company or of any Affiliate of the Company (each such person being hereafter
referred to as a “Non-Employee Director”) will be given an opportunity to
purchase stock of the Company.

     (b) The word “Affiliate” as used in the Plan means any parent corporation
or subsidiary corporation of the Company as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”).

     (c) The Company, by means of the Plan, seeks to retain the services of
persons now serving as Non-Employee Directors of the Company, to secure and
retain the services of persons capable of serving in such capacity, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company.


II. ADMINISTRATION.


     (d) The Plan shall be administered by the Board of Directors of the Company
(the “Board”) unless and until the Board delegates administration to a
committee, as provided in subparagraph 2(b).

Page 1 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1

     (e) The Board may delegate administration of the Plan to a committee
composed of not fewer than two (2) members of the Board (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.


III. SHARES SUBJECT TO THE PLAN.


     (f) Subject to the provisions of paragraph 10 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to options granted under
the Plan shall not exceed in the aggregate one hundred and twenty thousand
(120,000) shares of the Company’s common stock. If any option granted under the
Plan shall for any reason expire or otherwise terminate without having been
exercised in full, the stock not purchased under such option shall again become
available for the Plan.

     (g) The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.


IV. ELIGIBILITY.


     Options shall be granted only to Non-Employee Directors of the Company.


V. NON-DISCRETIONARY GRANTS.


     (h) Each person who is, after the effective date of the initial public
offering of the Company’s common stock (the “IPO Date”), elected for the first
time to be a Non-Employee Director automatically shall, upon the date of his or
her initial election to be a Non-Employee Director by the Board or shareholders
of the Company, be granted an option to purchase ten thousand (10,000) shares of
common stock of the Company on the terms and conditions set forth herein (the
“Initial Option Grant”).

2 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1

     (i) On April 1 of each year, commencing with April 1, 2002, each person who
on that date is then a Non-Employee Director (whether elected before or after
the IPO Date) automatically shall be granted an option to purchase five thousand
(5,000) shares of common stock of the Company on the terms and conditions set
forth herein (the “Annual Option Grant”).


VI. OPTION PROVISIONS.


     Each option shall be subject to the following terms and conditions:

     (j) The term of each option commences on the date it is granted and, unless
sooner terminated as set forth herein, expires on the date (the “Expiration
Date”) ten (10) years from the date of grant. If the optionee’s service as a
Non-Employee Director of the Company terminates for any reason or for no reason,
the option shall terminate on the earlier of the Expiration Date or the date
twelve (12) months following the date of termination of service; provided,
however, that if such termination of service is due to the optionee’s death, the
option shall terminate on the earlier of the Expiration Date or eighteen (18)
months following the date of the optionee’s death. In any and all circumstances,
an option may be exercised following termination of the optionee’s service as a
Non-Employee Director of the Company only as to that number of shares as to
which it was exercisable as of the date of termination of such service under the
provisions of subparagraph 6(e).

     (k) The exercise price of each option shall be one hundred percent (100%)
of the fair market value of the stock subject to such option on the date such
option is granted.

     (l) The optionee may elect to make payment of the exercise price under one
of the following alternatives:


(i) Payment of the exercise price per share in cash at the time of exercise; or


3 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1


(ii) Provided that at the time of the exercise the Company's common stock is
publicly traded and quoted regularly in the Wall Street Journal, payment by
delivery of shares of common stock of the Company already owned by the optionee,
held for the period required to avoid a charge to the Company's reported
earnings, and owned free and clear of any liens, claims, encumbrances or
security interest, which common stock shall be valued at its fair market value
on the date preceding the date of exercise; or


(iii) Payment by a combination of the methods of payment specified in
subparagraph 6(c)(i) and 6(c)(ii) above.


     Notwithstanding the foregoing, this option may be exercised pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
which results in the receipt of cash (or check) by the Company either prior to
the issuance of shares of the Company’s common stock or pursuant to the terms of
irrevocable instructions issued by the optionee prior to the issuance of shares
of the Company’s common stock.

     (m) An option shall not be transferable except by will or by the laws of
descent and distribution, and shall be exercisable during the lifetime of the
person to whom the option is granted only by such person or by his guardian or
legal representative. The person to whom the Option is granted may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionee, shall
thereafter be entitled to exercise the Option.

     (n) The Initial Option Grant shall become exercisable in installments over
a period of two years from the date of grant at the rate of one twenty fourth of
the total number of shares subject to the option a month, in twenty-four (24)
equal monthly installments commencing on the date one month after the date of
grant of the Initial Option Grant, provided that the optionee has, during the
entire period prior to such vesting date, continuously served as a Non-Employee
Director, employee or consultant of the Company or Affiliate of the Company,
whereupon such option shall become fully exercisable in accordance with its
terms with respect to that portion of the shares represented by that
installment. The Annual Option Grant shall become exercisable in installments
over a period of one year from the date of grant at the rate of one twelfth of
the total number of shares subject to the option a month, in twelve (12) equal
monthly installments commencing on the date one month after the date of grant of
the Annual Option Grant, provided that the optionee has, during the entire
period prior to such vesting date, continuously served as a Non-Employee
Director, employee or consultant of the Company or Affiliate of the Company,
whereupon such option shall become fully exercisable in accordance with its
terms with respect to that portion of the shares represented by that installment

4 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1



     (o) The Company may require any optionee, or any person to whom an option
is transferred under subparagraph 6(d), as a condition of exercising any such
option: (i) to give written assurances satisfactory to the Company as to the
optionee’s knowledge and experience in financial and business matters; and (ii)
to give written assurances satisfactory to the Company stating that such person
is acquiring the stock subject to the option for such person’s own account and
not with any present intention of selling or otherwise distributing the stock.
These requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (i) the issuance of the shares upon the exercise of the
option has been registered under a then-currently-effective registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii), as to any particular requirement, a determination is made by counsel
for the Company that such requirement need not be met in the circumstances under
the then applicable securities laws. The Company may require any optionee to
provide such other representations, written assurances or information which the
Company shall determine is necessary, desirable or appropriate to comply with
applicable securities laws as a condition of granting an option to the optionee
or permitting the optionee to exercise the option. The Company may, upon advice
of counsel to the Company, place legends on stock certificates issued under the
Plan as such counsel deems necessary or appropriate in order to comply with
applicable securities laws, including, but not limited to, legends restricting
the transfer of the stock.

5 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1

     (p) Notwithstanding anything to the contrary contained herein, an option
may not be exercised unless the shares issuable upon exercise of such option are
then registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.


VII. COVENANTS OF THE COMPANY.


     (q) During the terms of the options granted under the Plan, the Company
shall keep available at all times the number of shares of stock required to
satisfy such options.

     (r) The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of stock upon exercise of the options granted under the
Plan; provided, however, that this undertaking shall not require the Company to
register under the Securities Act either the Plan, any option granted under the
Plan, or any stock issued or issuable pursuant to any such option. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such options.

6 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1


VIII. USE OF PROCEEDS FROM STOCK.


     Proceeds from the sale of stock pursuant to options granted under the Plan
shall constitute general funds of the Company.


IX. MISCELLANEOUS.


     (s) Neither an optionee nor any person to whom an option is transferred
under subparagraph 6(d) shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares subject to such option unless
and until such person has satisfied all requirements for exercise of the option
pursuant to its terms.

     (t) Throughout the term of any option granted pursuant to the Plan, the
Company shall make available to the holder of such option, not later than one
hundred twenty (120) days after the close of each of the Company’s fiscal years
during the option term, upon request, such financial and other information
regarding the Company as comprises the annual report to the shareholders of the
Company provided for in the Bylaws of the Company and such other information
regarding the Company as the holder of such option may reasonably request.

     (u) Nothing in the Plan or in any instrument executed pursuant thereto
shall confer upon any Non-Employee Director any right to continue in the service
of the Company or any Affiliate in any capacity or shall affect any right of the
Company, its Board or shareholders or any Affiliate to remove any Non-Employee
Director pursuant to the Company’s By-Laws and the provisions of the California
General Corporation Law (or the laws of the Company’s state of incorporation
should that change in the future).

     (v) No Non-Employee Director, individually or as a member of a group, and
no beneficiary or other person claiming under or through him, shall have any
right, title or interest in or to any option reserved for the purposes of the
Plan except as to such shares of common stock, if any, as shall have been
reserved for him pursuant to an option granted to him.

7 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1

     (w) In connection with each option made pursuant to the Plan, it shall be a
condition precedent to the Company’s obligation to issue or transfer shares to a
Non-Employee Director, or to evidence the removal of any restrictions on
transfer, that such Non-Employee Director make arrangements satisfactory to the
Company to insure that the amount of any federal or other withholding tax
required to be withheld with respect to such sale or transfer, or such removal
or lapse, is made available to the Company for timely payment of such tax.

     (x) As used in this Plan, fair market value means, as of any date, the
value of the common stock of the Company determined as follows:


(i) If the common stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
("NASDAQ") System, the Fair Market Value of a share of common stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in common stock) on the last market trading day prior
to the day of determination, as reporting in the Wall Street Journal or such
other source as the Board deems reliable;


(ii) If the common stock is quoted on the NASDAQ System (but not on the National
Market System thereof) or is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a share of common
stock shall be the mean between the bid and asked prices for the common stock on
the last market trading day prior to the day of determination, as reported in
the Wall Street Journal or such other source as the Board deems reliable;


8 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1


(iii) In the absence of an established market for the common stock, the Fair
Market Value shall be determined in good faith by the Board.


X. ADJUSTMENTS UPON CHANGES IN STOCK.


     (y) If any change is made in the stock subject to the Plan, or subject to
any option granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan and outstanding options will
be appropriately adjusted in the class(es) and maximum number of shares subject
to the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding options. Such adjustments shall be made by the Board, the
determination of which shall be final, binding, and conclusive. (The conversion
of any convertible securities of the Company shall not be treated as a
“transaction not involving the receipt of consideration by the Company.”)

     (z) In the event of: (1) a dissolution, liquidation, or sale of all or
substantially all of the assets of the Company; (2) a merger or consolidation in
which the Company is not the surviving corporation; (3) a reverse merger in
which the Company is the surviving corporation but the shares of the Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise; or (4) the acquisition by any person, entity or groups within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any comparable successor provisions (excluding
any employee benefit plan, or related trust, approved or maintained by the
Company or any Affiliate of the Company) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rule) of securities of the Company representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of
directors, then to the extent not prohibited by applicable law: the time during
which options outstanding under the Plan may be exercised shall be accelerated
prior to such event and the options terminated if not exercised after such
acceleration and at or prior to such event.

9 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1


XI. AMENDMENT OF THE PLAN.


     (aa) The Board at any time, and from time to time, may amend the Plan
and/or some or all outstanding options granted under the Plan, provided,
however, that the Board shall not amend the plan more than once every six (6)
months, with respect to the provisions of the Plan which relate to the amount,
price and timing of grants, other than to comport with changes in the Code, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules thereunder. Except as provided in paragraph 10 relating to adjustments
upon changes in stock, no amendment shall be effective unless approved by the
shareholders of the Company within twelve (12) months before or after the
adoption of the amendment, where the amendment will:


(i) Increase the number of shares which may be issued under the Plan;


(ii) Modify the requirements as to eligibility for participation in the Plan (to
the extent such modification requires shareholder approval in order for the Plan
to comply with the requirements of Rule 16b-3); or


(iii) Modify the Plan in any other way if such modification requires shareholder
approval in order for the Plan to comply with the requirements of Rule 16b-3.


10 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1

     (bb) Rights and obligations under any option granted before any amendment
of the Plan shall not be or impaired by such amendment unless (i) the Company
requests the consent of the person to whom the option was granted and (ii) such
person consents in writing.


XII. TERMINATION OR SUSPENSION OF THE PLAN.


     (cc) The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on November 14, 2005. No options may be
granted under the Plan while the Plan is suspended or after it is terminated.

     (dd) Rights and obligations under any option granted while the Plan is in
effect shall not be altered or impaired by suspension or termination of the
Plan, except with the consent of the person to whom the option was granted.

     (ee) The Plan shall terminate upon the occurrence of any of the events
described in Section 10(b) above.


XIII. EFFECTIVE DATE OF PLAN; CONDITIONS OF EXERCISE.


     (ff) Upon adoption of the Plan by the Board of Directors and subject to the
condition subsequent that the Plan is approved by the shareholders of the
Company, the Plan shall become effective on the IPO Date. (gg) No option granted
under the Plan shall be exercised or exercisable unless and until the conditions
of subparagraph 13(a) above has been met.

     (gg) No option granted under tha Plan shall be exercised or exercisable
unless and until the conditions of subparagraph 13(a) above has been met.

11 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1


CASTELLE
1995 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN


NONSTATUTORY STOCK OPTION

_______________, Optionee:

     On ______________, 20 , (the “Grant Date”) an option was automatically
granted to you pursuant to the Castelle (the “Company”) 1995 Non-Employee
Directors’ Stock Option Plan (the “Plan”) to purchase shares of the common stock
of the Company (“Common Stock”). This option is not intended to qualify and will
not be treated as an “incentive stock option” within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

     The grant hereunder is in connection with and in furtherance of the
Company’s compensatory benefit plan for the Company’s Non-Employee Directors (as
defined in the Plan).

     The details of your option are as follows:

     1. The total number of shares of Common Stock subject to this option
___________________ (____________________). Subject to the limitations contained
herein, this option shall vest and become exercisable in [twenty-four
(24)/twelve (12)] equal monthly installments measured from the Grant Date.

     2. The exercise price of this option is _______________ ($________) per
share, being the Fair Market Value (as defined in the Plan) of the Common Stock
on the Grant Date.

     3.      (a) This option may be exercised, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price, in one or a combination of the forms of payment
permitted under the Plan, to the Secretary of the Company, or to such other
person as the Company may designate, during regular business hours, together
with such additional documents as the Company may then require pursuant to
paragraph 6 of the Plan. This option may only be exercised for whole shares.

               (b) The exercise price may be paid under one of the following
alternatives:

                     (i) Payment of the exercise price per share in cash or
check;

                     (ii) Provided that at the time of the exercise the Common
Stock is publicly traded and quoted regularly in the Wall Street Journal,
payment by delivery of shares of Common Stock already owned by you, held for the
period required to avoid a charge to the Company's reported earnings, and owned
free and clear of any liens, claims, encumbrances or security interest, which
Common Stock shall be valued at its Fair Market Value on the date preceding the
date of exercise;

                     (iii) Payment pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board which results in the
receipt of cash (or check) by the Company either prior to the issuance of shares
of Common Stock or pursuant to the terms of irrevocable instructions issued by
you prior to the issuance of shares of Common Stock; or

12 of 15



EXHIBIT 10.1

                     (iv) Payment by a combination of the methods of payment
specified in subparagraphs (i) through (iii) above.

               (c) By exercising this option you agree that the Company may
require you to enter an arrangement providing for the cash payment by you to the
Company of any tax withholding obligation of the Company arising by reason of
the exercise of this option or the lapse of any substantial risk of forfeiture
to which the shares are subject at the time of exercise.

     4. The term of this option is ten (10) years, commencing on the Grant Date,
unless sooner terminated as set forth in the Plan. In no event may this option
be exercised on or after the date on which it terminates.

     5. This option is not transferable, except by will or by the laws of
descent and distribution, and is exercisable during your life only by you.

     6. Any notices provided for in this option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Company.

     7. This option is subject to all the provisions of the Plan, a copy of
which is attached hereto and its provisions are hereby made a part of this
option, including without limitation the provisions of paragraph 6 of the Plan
relating to option provisions, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of this option and those of the Plan, the provisions of the Plan
shall control.

     Dated the ________ day of __________________, 20_________.


Very truly yours,

CASTELLE


By: _______________________________
       Duly authorized on behalf of the Board
       of Directors


ATTACHMENT: Castelle 1995 Non-Employee Directors' Stock Option Plan

13 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1

The undersigned:

               (a) Acknowledges receipt of the foregoing option and the Plan and
understands that all rights and liabilities with respect to this option are set
forth in the option and the Plan;

               (b) Acknowledges that as of the date of grant of this option, it
sets forth the entire understanding between the undersigned optionee and the
Company and its affiliates regarding the acquisition of stock in the Company and
supersedes all prior oral and written agreements on that subject with the
exception of (i) only options previously granted and delivered to the
undersigned under stock option plans of the Company, and (ii) the following
agreements only:


NONE _______________
    (Initial)


OTHER _________________________________
_________________________________
_________________________________


__________________________________________
Optionee


__________________________________________
Address
__________________________________________


14 of 15


--------------------------------------------------------------------------------



EXHIBIT 10.1


NOTICE OF EXERCISE


Castelle
855 Jarvis Drive, Suite 100
Morgan Hill, CA 95037
Date of Exercise:_______________



Ladies and Gentlemen:

     This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.


Type of option: Nonstatutory

Stock option dated: ____________________

Number of shares as to
which option is exercised:
____________________

Certificates to be issued in name of: ____________________

Total exercise price: $___________________

Cash payment delivered: $___________________

Value of _______ shares of
common stock delivered1:
$___________________


     By this exercise, I agree (i) to provide such additional documents as you
may require pursuant to the terms of the Company's 1995 Non-Employee Directors'
Stock Option Plan and (ii) to provide for the payment by me to you (in the
manner designated by you) of your withholding obligation, if any, relating to
the exercise of this option.


Very truly yours,

_____________________________________




--------------------------------------------------------------------------------

1      Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, must have been owned for the minimum period required in the option,
and must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

15 of 15
